In this case a nonsuit was awarded, and the only assignment of error in the main bill of exceptions is upon the overruling of a motion for new trial. Since a judgment of nonsuit can not be reviewed by a motion for new trial, the court did not err in overruling the motion. DeLoach v. Hicks, 54 Ga. App. 405
(187 S.E. 886). In view of this ruling, it is not necessary to consider the cross-bill of exceptions.
Judgment affirmed on main bill of exceptions; cross-bill dismissed. MacIntyre and Guerry, JJ., concur.
                         DECIDED MARCH 1, 1940.